Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 15, 27, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachu US 20200137745.

Regarding claims 1, 15, 28, and 30, Bachu teaches an apparatus for wireless communication at a base station, comprising: 
a memory; and 
one or more processors, coupled to the memory, configured to: 
transmit a dynamic joint indication / “slot message” of a demodulation reference signal (DMRS) configuration and a physical uplink shared channel (PUSCH) transmission mode; and 
receive one or more uplink transmissions based at least in part on the dynamic joint indication of the DMRS configuration and the PUSCH transmission mode (A slot message may comprise uplink data. For example, a PUSCH message may be sent from L2 to L1 to request the L1 to process and decode an upcoming PUSCH. For example, PUSCH information that may be included in the slot message may include any of a bandwidth part for the PUSCH (such as a valid RB range and bitmap aligned to the start of the range), a scrambling ID for PUSCH data, a PUSCH mode (such as indicating whether or not DFTS is enabled and corresponding parameters), a PUSCH DMRS configuration, [0075]).

Regarding claim 3, 27, DMRS configuration includes a DMRS type ([0075]).

Regarding claim 4, the PUSCH transmission mode and the DMRS configuration are jointly dependent (PUSCH DMRS configuration, [0075]).

Allowable Subject Matter
Claims 2, 5-14, 16-26, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476